DETAILED ACTION
This communication is in response to the Applicant’s communication filed on 5.31.2022.
Claims 1-9 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5.31.2022 has been entered.
Response to Arguments and Amendments
Applicant's arguments filed on 5.31.2022 have been fully considered but they are not persuasive. The Applicant has made amendments to the independent claim 1, 4 and 5 by adding new limitations. This may necessitate new prior art search and application of new references as and when required.
Claim Objections
Claims 1, 4, 5 are objected to because of the following informalities: 
 Line 9 of Claim 1 and Line 8 of Claim 4 recite the limitation “the most inlet side” .  However, there is no antecedent basis for “the inlet side” . To advance prosecution , examiner is interpreting “the inlet side” as “the inlet port 11 side” mentioned in Para 0028 of Specification and shown as element 11 on Fig 1.  
Line 11 of Claim 5 recite the limitation “the outlet side” .  However, there is no antecedent basis for “the outlet side” . To advance prosecution , examiner is interpreting “the outlet side” as “the outlet port 41 side” mentioned in Para 0028 of Specification and shown as element 41 on Fig 1.  
Appropriate clarification/correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba (JP 2016145555 A). 
Regarding Claim 1, Shiba discloses (Fig 1 below) a vacuum pump [Para 0002] provided with a magnetic bearing device (50, 51) [Para 0002], the vacuum pump [Para 0002] comprising: 
a plurality of radial magnetic force generation means (50, 51) for supporting a rotor (2,3) [Para0002] for exhausting gas [Para 0002] in a radial direction in a non-contact manner by using a magnetic force; and 
a radial displacement detection means (61) for detecting displacement of the rotor (2,3) in the radial direction, wherein
 two of the radial magnetic force generation means (50, 51) are provided on an outlet side (261) with respect to a center of gravity (G1) of the rotor (2,3) in an exhaust direction (261) of the gas [Para 0002],
the radial magnetic force generation means (50) disposed on the most inlet side (13a)(50 is closest to the inlet side) is controlled based on a detection value of the radial displacement detection means (61), and 
 the radial displacement detection means (Fig 1a, 61, see mark-up below)  is provided on a position of the center of gravity (Fig 1, 1a, G1) of the rotor or on the outlet side with respect to the center of gravity of the rotor (Fig 1, 2,3) in the exhaust direction  of the gas. (Sensor 61 is provided on a position of the center of gravity of the rotor as shown by line PQ in marked up Fig 1a).

    PNG
    media_image1.png
    562
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    163
    166
    media_image2.png
    Greyscale

Regarding Claim 2, Shiba further discloses (Fig 1 above) the vacuum pump [Para 0002] according to claim 1, wherein a first radial magnetic force generation means (50) disposed on an inlet side [13a, Para 0013] of the exhaust direction of the gas actively supports the rotor (2,3), and a second radial magnetic force generation means (51) disposed on the outlet side (261) of the exhaust direction of the gas passively supports the rotor (2, 3).
Regarding Claim 4, Shiba discloses (Fig 1 above) a magnetic bearing device (50, 51) [Para 0002], for use in a vacuum pump[Para 0002], the magnetic bearing device comprising:  
a plurality of radial magnetic force generation means (50,51) for supporting a rotor (2, 3) for exhausting gas [Para 0002] in a radial direction in a non-contact manner by using a magnetic force; and 
a radial displacement detection means (Fig 1 above, 61) for detecting displacement of the rotor (2, 3) in the radial direction, wherein 
3Preliminary Amendmenttwo of the radial magnetic force generation means (50, 51) are provided on an outlet side (261) with respect to a center of gravity (G1) of the rotor (2, 3) in an exhaust direction of the gas [Para 0002],
the radial magnetic force generation means (50) disposed on the most inlet side (13a)(50 is closest to the inlet side) is controlled based on a detection value of the radial displacement detection means (61), and 
the radial displacement detection means (Fig 1a above, 61, see mark-up above)  is provided on a position of the center of gravity (Fig 1, 1a, G1) of the rotor or on the outlet side with respect to the center of gravity of the rotor (Fig 1, 2,3) in the exhaust direction  of the gas. (Sensor 61 is provided on a position of the center of gravity of the rotor as shown by line PQ in marked up Fig 1a).
Regarding Claim 5, Shiba discloses (Fig 1 above) a rotor (2, 3) for use in a vacuum pump [Para 0002], the vacuum pump comprising
a plurality of radial magnetic force generation means (50, 51) for supporting a rotor (2, 3) for exhausting gas [Para 0002]in a radial direction in a non-contact manner by using a magnetic force; and
a radial displacement detection means (Fig 1,61)for detecting displacement of the rotor (2, 3) in the radial direction, wherein 
the rotor has a center of gravity (G1) located on an inlet side (13a) with respect to two of the radial magnetic force generation means (50, 51) in an exhaust direction of the gas,
the radial magnetic force generation means (50) disposed on the most inlet side (13a)(50 is closest to the inlet side) is controlled based on a detection value of the radial displacement detection means (61), and 
the radial displacement detection means (Fig 1a above, 61, see mark-up above)  is provided on a position of the center of gravity (Fig 1, 1a, G1) of the rotor or on the outlet side with respect to the center of gravity of the rotor (Fig 1, 2,3) in the exhaust direction  of the gas. (Sensor 61 is provided on a position of the center of gravity of the rotor as shown by line PQ in marked up Fig 1a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Toshiaki (WO 2017006844 A1).
Regarding Claim 3, Shiba discloses the vacuum pump according to claim 2 detailed above. Shiba does not disclose the vacuum pump wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane.
Toshiaki discloses (Fig 2 below) [Page 4, 17-19] the vacuum pump [Page 1, 16] wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement detection means (64A, 64B) are arranged on the same plane [Page 4, 17-19] across an axis (Toshiaki, Fig 2 below, AA) of the rotor (Toshiaki, Fig 1 below, 20, 21).

    PNG
    media_image3.png
    428
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    637
    560
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the vacuum pump of Shiba modified by the coplanar location of the centers of the first radial magnetic force generation means and the radial displacement detection means as taught by Toshiaki, in order to locate the displacement sensor in the low magnetic flux region generated by the force generating electromagnets [Page 1, 54 – Page 2,3], thus providing accurate displacement data due to minimal magnetic interference, leading to accurate control of the position of the rotor.
Claims 6  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Masaharu (JP 2010216458 A)
Regarding Claim 6, Shiba discloses the magnetic bearing device according to claim 4 detailed above. Shiba does not disclose the magnetic bearing device wherein a first radial magnetic force generation means disposed on an inlet side of the exhaust direction of the gas actively supports the rotor, and a second radial magnetic force generation means disposed on the outlet side of the exhaust direction of the gas passively supports the rotor.
Masaharu discloses (Fig 1 below) [Para 0009] the magnetic bearing device wherein a first radial magnetic force generation means (2a) disposed on an inlet side (11a) of the exhaust direction of the gas actively [Para 0009] supports the rotor (9a), and a second radial magnetic force generation means (5a) disposed on the outlet side (12a) of the exhaust direction of the gas passively [Para 0009] supports the rotor (9a).
Regarding Claim 8, Shiba discloses the rotor according to claim 5 detailed above. Shiba does not disclose the rotor wherein a first radial magnetic force generation means disposed on an inlet side of the exhaust direction of the gas actively supports the rotor, and a second radial magnetic force generation means disposed on the outlet side of the exhaust direction of the gas passively supports the rotor.
Masaharu discloses the rotor (Fig 1 below) [Para 0009] wherein a first radial magnetic force generation means (2a) disposed on an inlet side (11a) of the exhaust direction of the gas actively [Para 0009] supports the rotor (9a), and a second radial magnetic force generation means (5a) disposed on the outlet side (12a) of the exhaust direction of the gas passively [Para 0009] supports the rotor (9a).

    PNG
    media_image5.png
    697
    573
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic bearing device and rotor of Shiba with the combination of active first force generation means using an electromagnet and passive second force generation means using a permanent magnet in order to keep the cost low [Masaharu, Para 0002, 0003].
Claims 7  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Masaharu and Toshiaki.
Regarding Claim 7, Shiba, in view of Masaharu, discloses the magnetic bearing device according to claim 6. Shiba, in view of Masaharu, does not disclose the magnetic bearing device wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane.
Toshiaki discloses (Toshiaki, Fig 2 above) [Page 4, 17-19] the magnetic bearing device (60) wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement detection means (64A, 64B) are arranged on the same plane [Page 4, 17-19].
Regarding Claim 9, Shiba, in view of Masaharu, discloses the rotor according to claim 8. Shiba, in view of Masaharu, does not disclose the rotor wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane.
Toshiaki discloses (Fig 2 above) [Page 4, 17-19] the vacuum pump [Page 1, 16] wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement detection means (64A, 64B) are arranged on the same plane [Page 4, 17-19] across an axis (Toshiaki, Fig 2 above, AA) of the rotor (Toshiaki, Fig 1 above, 20, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the vacuum pump and rotor of Shiba, in view of Masaharu, modified by the coplanar location of the centers of the first radial magnetic force generation means and the radial displacement detection means as taught by Toshiaki, in order to locate the displacement sensor in the low magnetic flux region generated by the force generating electromagnets [Page 1, 54 – Page 2,3], thus providing accurate displacement data due to minimal magnetic interference, leading to accurate control of the position of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832